Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed. As to claim 1, reference Inoguchi teaches a display apparatus comprising a display means 2 (LCD), curved surface S2 and light source 3 (Inoguchi: FIG.1). However, Inoguchi does not expressly teach an image display device comprising: a panel in a curved surface shape that lets to let through and reflects reflect incident light; a first display unit that displays device to display a first image that reaches a predetermined position through the panel, the first image being based on first image data; a second display unit that displays device to display a second image that is reflected by the panel and reaches reach the predetermined position, the second image being based on second image data; and processing circuitry a position information acquisition unit that acquires to acquire position information indicating a position of an actual viewpoint of an observer observing the first image and the second image; and an image processing unit that determines to determine a scaling factor of the second image data for each scan line based on the position information, and performs to perform a scaling process for each scan line on the second image data to be inputted to the second display unit device by using the scaling factor, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616